Citation Nr: 1311130	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-04 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, with right leg radiation.

2.  Entitlement to service connection for residuals of an in-service epididymectomy, including loss of use of creative organ, claimed as loss of use of testicle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from September 1974 until September 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO denied service connection for loss of use of testicle and degenerative disc disease, lumbar spine, with right leg radiation.  

The Veteran received a RO hearing in September 2010.

The Veteran appeared before the undersigned at a Board hearing held at the RO in July 2012.  

During the July 2012 Board hearing, the Veteran's representative clarified that the Veteran is claiming service connection for residuals of his in-service epididymectomy, including loss of use of creative organ.  As such, the Board has recharacterized the issue as indicated on the cover sheet of this decision.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.  The Board notes that electronic claims file contains duplicative copies of the Veteran's service treatment records.

The Veteran submitted additional evidence and argument in support of his claims on appeal at the time of his July 2012 Board hearing.  This evidence was accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, as reported in his July 2012 Board hearing, that he currently has residuals (in addition to loss of use of creative organ) from his in-service epididymectomy (in July 1976).  He also contends that he currently has a lumbar spine disorder that developed following a fall from a truck (in October 1975).  At his hearing, he reported that he has had symptoms of both conditions since service.  The Board finds that additional development is necessary prior to deciding these claims for service connection.  

During his September 2010 RO hearing, the Veteran reported that following service  he would receive medical treatment for his back from his "company doctor."  Additionally, during his July 2012 Board hearing, the Veteran reported that he would provide more recent private medical records from his urologist.  He provided some records in August 2012 and indicated that he wanted to retrieve even more records he felt were important to his claim but he was having difficulty obtaining them.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO/AMC should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain.  The RO/AMC should also document all its attempts to procure those authorized records in the claims file.  Additionally, if the RO/AMC is unable to obtain any private medical records identified by the Veteran, the RO/AMC should provide a notation to that effect in the claims file and the Veteran and his representative should be informed of any such problem.  

In regards to his claim for service connection for residuals of an epididymectomy, the Veteran underwent a genitourinary VA examination in February 2009.  The VA examiner diagnosed the Veteran with erectile dysfunction and status post removal of left epididymis for chronic epididymitis in 1976.  The VA examiner, however, only provided a medical opinion as to whether the Veteran had erectile dysfunction due to his in-service epididymectomy.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that a new VA examination is necessary to determine whether the Veteran currently has any residuals of his in-service epididymectomy.

In regards to his claim for service connection for a lumbar spine disability, the Veteran received a VA examination in December 2008.  The VA examiner found that it was less likely than not that the current back situation (degenerative disc disease of the lumbar spine with back pain, right leg radiation) is service-connected.  The VA examiner, however, did not consider the Veteran's reports of chronic back symptoms since service.  The Board finds that an addendum opinion is necessary to consider the Veteran's reports and determine whether the Veteran currently has a lumbar spine disability consistent with his in-service injury.

Additionally, in a September 2010 letter, F.J.S., D.O. reported reviewing service treatment records and noted that he believed that the in-service contusion of the lumbar spine was where the current disease had its initial beginning.  Dr. F.J.S. found that it was as likely as not (50/50 probability) that the Veteran's lumbosacral strain with sciatic neuritis was caused by or a result of the in-service accident.  Dr. F.J.S. did not provide an explanation for his conclusion.  In July and August 2012 private medical records, Dr. R.D.S. reported reviewing service treatment records and found the Veteran to have lumbar strain, chronic with right lower extremity radiculopathy, lumbar disc protrusion, lumbar spinal stenosis and lumbar spondylitis.  Dr. R.D.S. noted that the Veteran was seen during service on several occasions in connection with the back injury and was given profiles for two years.  Dr. R.D.S. reported that it was his opinion that the Veteran's present back symptoms were directly related to the injury he sustained while on active duty.  He did not, however, provide an explanation on how he reached that conclusion.  Both opinions offered conclusions and data but not a medical explanation connecting the two and so the RO/AMC should contact Dr. F.J.S. and Dr. R.D.S. and request that they provide an explanation on how they reached their medical opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request his assistance in identifying all medical care providers who have treated his lumbar spine and residuals of an epididymectomy, and request any necessary release forms required to obtain copies of any outstanding records of pertinent treatment.  Thereafter, reasonable attempts should be made to obtain pertinent records for the claims file.  Specifically noted in this regard are the records of the Veteran's "company doctor" (reported in the September 2010 RO hearing) and the more recent urologist records (reported in the July 2012 Board hearing).  

2.  The RO/AMC should contact the Veteran's private physicians, Dr. F.J.S. and Dr. R.D.S., and request that they provide an explanation based on sound medical principles on why they determined that the Veteran's current lumbar spine disorder is directly related to the Veteran's in-service injury.  In their respective letters, they reported on medical data and provided a conclusion but what is still needed is a reasoned medical explanation connecting the two. 

3.  Upon completion of the above, the RO/AMC should schedule the Veteran for an appropriate genitourinary examination to determine whether the Veteran currently has any residuals of his in-service epididymectomy.  

Based on examination findings, including any appropriate diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render an opinion on the following:

Is it at least as likely as not (50% probability or greater) that any currently diagnosed genitourinary disorder has been caused by the Veteran's service, specifically including his in-service epididymectomy?  In other words, does the Veteran have any current residuals of the in-service epididymectomy?  The examiner should accept and consider that the Veteran believes that he has had chronic symptoms of pain and swelling since service and that he believes those symptoms to be due to his epididymectomy.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  

4.  Once any outstanding medical records are associated with the claims file, the RO/AMC should arrange for the December 2008 VA examiner (or another examiner if unavailable) to provide an addendum opinion.  

Based on a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render an opinion on the following:

Is it at least as likely as not (50% probability or greater) that any currently diagnosed lumbar spine disorder was caused by the Veteran's service, specifically including his in-service fall from a truck?  
While a continuity of treatment is not shown, the Veteran has reported a continuity of symptoms. Therefore, the examiner should accept and consider that the Veteran believes that he has had spine symptoms, including pain, since service and believes that his symptoms are due to his service.  The examiner should specifically address whether any of the Veteran's currently diagnosed spine disorders are consistent with his documented in-service fall from a truck.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  If an opinion cannot be offered without resorting to speculation, the examiner should so state, and explain why.

5.  When the development requested has been completed, the case should again be adjudicated by the AOJ on the basis of the additional evidence, including any evidence forwarded directly to the Board (such as the evidence submitted at the time of the July 2012 Board hearing).  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


